     Case 3:19-cv-01227-BAS-KSC Document 74 Filed 02/02/21 PageID.1939 Page 1 of 10



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11     MICHAEL MENDELL,                                    Case No. 19-cv-01227-BAS-KSC
12                                      Plaintiff,
                                                           ORDER:
13           v.
                                                           (1) DENYING DEFENDANT’S
14     AMERICAN MEDICAL RESPONSE,
                                                           MOTION TO STRIKE EVIDENCE
       INC.,
15                                                         (ECF No. 70); AND
                                     Defendant.
16
                                                           (2) PERMITTING SUR-REPLY TO
17                                                         PLAINTIFF’S MOTION TO
                                                           CERTIFY CLASS
18
19
            Plaintiff Michael Mendell brought this putative class action for damages and
20
      injunctive relief against Defendant American Medical Response, Inc. (AMR), alleging that
21
      AMR made unauthorized recordings of conversations with Plaintiff and putative class
22
      members without providing notification or warning required under the California Invasion
23
      of Privacy Act (CIPA), Cal. Penal Code §§ 630 et seq. AMR moves to strike the
24
      declarations of Mendell’s counsel and expert witness, which Mendell filed in support of
25
      his reply to the motion to certify class. (ECF No. 70.) For the following reasons, the Court
26
      DENIES AMR’s motion but permits AMR to file a sur-reply limited to the issue of class
27
      identification.
28

                                                     -1-
                                                                                          19cv1227
     Case 3:19-cv-01227-BAS-KSC Document 74 Filed 02/02/21 PageID.1940 Page 2 of 10



 1    I.    BACKGROUND
 2          A. Mendell’s Motion to Certify Class and Hansen Declaration I
 3          On June 5, 2020, Mendell moved to certify class. (Mot. to Cert. Class, ECF No. 49.)
 4    Mendell proposed the following class definitions:
 5                        The HIPAA Confidential Communication Class
            All persons in California, that never called Defendant, whose first call from
 6
            Defendant was recorded without their consent by Defendant and/or its agent/s
 7          from July 1, 2018 through July 31, 2019 (the date when AMR modified its
            practice to notify callers of recording at the outset of the call.)
 8
 9                       The Cellular Phone Communication Sub-Class
            All persons in California, that never called Defendant, whose first call from
10
            Defendant to their cellular phone was recorded without their consent by
11          Defendant and/or its agent/s from July 1, 2018 through July 31, 2019 (the date
            when AMR modified its practice to notify callers of recording at the outset of
12
            the call.)
13
14    (Mot. to Cert. Class at 2:14–25.)
15          Mendell attached to his motion a declaration of his expert witness, Jeffrey A.
16    Hansen, dated June 4, 2020. (Hansen Decl., “Hansen Decl. I,” ECF No. 49-18.) Hansen
17    was retained to analyze AMR’s phone call records to (1) identify and manage the class and
18    (2) advise Plaintiff’s counsel on the capabilities of the software system used by AMR’s
19    third-party vendor, LiveVox, Inc., who managed the phone call records for AMR. (Hansen
20    Decl. I ¶ 7.) Specifically, Hansen was retained to advise “what types of information and
21    reports regarding the makeup and identity of the class can be gleaned from the data
22    maintained by the LiveVox system.” (Id.) Hansen stated that he was “extremely familiar
23    with the LiveVox system” and thus was qualified to advise Mendell about the system. 1
24
            1
25            Hansen stated in full:
            I am extremely familiar with the LiveVox system and can provide advice and consultation
26          regarding how the call detail records may be utilized to (1) identify the date of the call; (2)
            identify the length of the call; (3) identify the phone number called; (4) identify whether
27          the phone number called is a cellular phone or landline phone; (5) identify if the area code
            for the person called is a California area code; (6) identify whether the call was inbound or
28          outbound; (7) identify whether outbound calls resulted in leaving a message or speaking

                                                        -2-
                                                                                                          19cv1227
     Case 3:19-cv-01227-BAS-KSC Document 74 Filed 02/02/21 PageID.1941 Page 3 of 10



 1           Hansen proposed a methodology to identify the class. (Hansen Decl. I ¶¶ 14–32.)
 2    At that time, LiveVox had not produced the call records in response to Mendell’s subpoena.
 3    (Id. ¶ 17.) Hansen relied on his knowledge of the LiveVox system to state that the system
 4    can generate a report with different fields that would allow him to identify “which of the
 5    Call Records were first time outbound calls, to patients that never called AMR, and identify
 6    the subset of such first-time outbound calls to wireless numbers.” (Id. ¶ 18.) In addition,
 7    Hansen stated that he could supplement the class identification process by transcribing the
 8    audio recordings of the phone calls at issue, using a tool called IBM Watson.2
 9
10           B.      AMR’s Deposition of Hansen
11           On July 3, 2020, AMR deposed Hansen. (Ex. 20 to Def.’s Resp. in Opp., ECF No.
12    60-1at 43–126. 3) AMR questioned Hansen about his experience in using IBM Watson.
13
14
15          with a person; (8) identify whether a person to person conversation was a first time or
            subsequent conversation.
16    (Hansen Decl. I, ¶ 8.)
            2
              Hansen stated in full:
17          At the same time, I will take all the mp3 audio files produced and have them electronically
            transcribed through the use of an artificial intelligence engine, specifically employing IBM
18          Watson. This will create a full transcription of all the call recordings. The transcriptions
19          will be loaded into a database and analyzed by automated searching for specific text such
            as “patient business services” or “customer care” or “recorded” etc. I can search all the
20          recordings for any term requested in a matter of seconds. I can group recordings by the
            name of the person called or the script that was used etc. Using the LiveVox report
21          containing the original mp3 file name, the date, time, number called etc, I will link each
            outbound call transcript to the corresponding calls/entries on the report. Automated queries
22          can easily identify a list of calls which were the first call placed to a California area code
23          and that list of calls can be analyzed systematically. Each identified call can be categorized
            by which script was used, if the recording warning was given and when. Calls that went to
24          an answering machine or disconnected number for example can systematically be
            excluded. Once this is complete, a full and accurate list of all class members will be
25          identified. A further analysis can be conducted, as described below, to separate calls to
            landlines versus to cell phones.
26    (Hansen Decl. I ¶ 19.)
27           33
                Defendant’s exhibits filed in support of its response in opposition are marked by multiple
      paginations. (ECF No. 60-1.) All citations follow the page numbers that immediately follow the marker,
28    “COMPENDIUM OF EVIDENCE REDACTED PAGE.”

                                                         -3-
                                                                                                         19cv1227
     Case 3:19-cv-01227-BAS-KSC Document 74 Filed 02/02/21 PageID.1942 Page 4 of 10



 1    (Id. at 67–71, 110–16.) AMR then asked Hansen about class identification, to which
 2    Hansen testified, in relevant part:
 3           [T]he analysis is extremely simple. Okay. And that is that it has a date and a
             time. So I could create a query that says basically to identify all of those people
 4
             that received an outbound call where the word record never showed up within
 5           the transcript and they never called, in [sic] they got on and made a recording
             on an inbound call.
 6
 7    (Id. at 83.)
 8
 9           C.      AMR’s Opposition to the Motion to Certify Class
10           On August 4, 2020, AMR filed its response in opposition to Mendell’s motion to
11    certify class. (Def.’s Opp., ECF No. 60.)
12
13                   1.   AMR’s Arguments on Class Identification
14           AMR argued that the Court should deny Mendell’s motion for class certification
15    because, among other reasons, Mendell had not set forth a feasible methodology to identify
16    the class. AMR pointed out that three different versions of the standard opening script
17    were used by call representatives during the relevant class period—July 1, 2018, through
18    July 31, 2019—and that more than one transcript was used during certain periods within
19    the class period. (Def.’s Opp., at 5–6.) The first transcript (“PBS 1”) was used between
20    July 1, 2018, and July 31, 2019; the second (“PBS 2”) between July 15, 2018, and July 31,
21    2018; and the third (“CC”) after April 2019. (Id. at 5:13–6:13.)
22           In addition, AMR argued that “short of deposing every class member, or engaging
23    in additional burdensome discovery (including for non-party collection agencies), neither
24    Plaintiff nor AMR can determine who is a member of the putative class.” (Opp. at 32:22–
25    24.) As a part of that argument, AMR pointed out that IBM Watson was not compliant
26    with the Health Insurance Portability and Accountability Act (HIPAA) and thus could not
27    be utilized as proposed by Hansen. (Id. at 33:4–9.) AMR also pointed out that IBM Watson
28

                                                    -4-
                                                                                               19cv1227
     Case 3:19-cv-01227-BAS-KSC Document 74 Filed 02/02/21 PageID.1943 Page 5 of 10



 1    was not a reliable tool to transcribe the phone recordings due to the known error rate and
 2    that Hansen did not explain how such errors could be mitigated. (Id. at 33:10–15.)
 3
 4                 2.     AMR’s Arguments on Adequacy of Class Representative
 5          AMR argued that Mendell is not an adequate class representative because, among
 6    other reasons, he has a pending state court action against AMR filed in July 2019 that arises
 7    from the same set of operative facts in the federal action. (Opp. at 8:20 n.4, 31:11–14.)
 8    Because of the pending state court action between the same parties, AMR argued that
 9    Mendell has a conflict of interest and cannot be entrusted to litigate the putative class action
10    in federal court as a class representative.
11
12          D.     Mendell’s Reply
13          Mendell filed a reply in support of his motion to certify class. (Pl.’s Reply,
14    ECF No. 67.)
15
16                 1.     Mendell’s Arguments on Class Identification and Hansen
17                 Declaration II
18          Mendell argued in his Reply that narrowing the class period can address any
19    concerns about the alleged overlap of the periods when the three transcripts were used
20    because only PBS 2 was used between August 1, 2018, through March 31, 2019. (Reply
21    at 3–4.) Mendell also argued that it is feasible to identify the class members that fit the
22    definition of the narrowed class and sub-class, relying on a supplemental declaration of
23    Hansen, dated September 13, 2020. (Hansen Decl., “Hansen Decl. II,” ECF No. 67-5.) By
24    that time, LiveVox had produced the call records data, and Hansen’s supplemental
25    declaration discussed how the class members can be identified using the LiveVox data.
26    //
27    //
28    //

                                                    -5-
                                                                                              19cv1227
     Case 3:19-cv-01227-BAS-KSC Document 74 Filed 02/02/21 PageID.1944 Page 6 of 10



 1    (Id. ¶¶ 6–42.) Hansen set forth the following ten-step identification process:
 2           [1]. Identify patient phone numbers associated with all AMR calls.
             [2]. Identify the numbers with California area codes.
 3
             [3]. Identify dates of the calls.
 4           [4]. Identify which calls were inbound and outbound.
             [5]. Identify entries where the first call was an outbound call from AMR.
 5
             [6]. Remove calls prior to August 1, 2018.
 6           [7]. Remove calls after March 31, 2019.
             [8]. Remove calls to a wrong numbers [sic], third parties, calls that did not
 7
             connect, calls to answering machines or voicemail, to busy numbers, etc.
 8           [9]. Identify which calls were to cell phones or land lines.
             [10]. Identify which calls have recordings that were produced by AMR.
 9
10    (Id. ¶ 8).
11
12                 2.     Mendell’s Arguments on Adequacy and the Shay Declaration
13           As to AMR’s argument that Mendell’s pending state court action created a conflict
14    of interest, Mendell argued that he had demonstrated his fidelity to the class by refusing
15    AMR’s settlement offer that would have required him to enter a “broad general release” of
16    the class claims. (Reply at 11–19.) Mendell attached the declaration of his counsel, Daniel
17    Shay, who stated the following as to AMR’ alleged actions in state court:
18           3. In addition to this class action, Plaintiff is pursuing an individual case in
             State Court against American Medical Response, Inc. (“Defendant”) for
19
             violations of The Rosenthal Fair Debt Collection Practices Act Cal. Civ. Code
20           § 1788 et seq “(RFDCPA”) [sic].
             4. On February 12, 2020, Plaintiff’s counsel served an Offer to Compromise
21
             Pursuant to California Code of Civil Procedure § 998 in that State case.
22           5. The offer was $1,000 statutory damages paid to Plaintiff plus fees and costs.
             6. Defendant rejected that offer and insisted on a “broad general release”
23
             releasing the claims in this class action as well.
24           7. To me, it seemed as though Defendant was attempting to force Plaintiff to
             “throw the class under the bus” so to speak by making him drop the putative
25
             class action and release all his claims which would have meant the class would
26           not receive any benefit.
             8. I think Defendant attempted to create and take advantage of a “conflict”
27
             and tried to trap Plaintiff so it could portray him as an inadequate class
28           representative.

                                                  -6-
                                                                                            19cv1227
     Case 3:19-cv-01227-BAS-KSC Document 74 Filed 02/02/21 PageID.1945 Page 7 of 10



 1          9. Defendant pressured Plaintiff to breach his fiduciary obligations to the class
            and solicited him to do so.
 2
            10. To this date, Plaintiff continues to rebuke Defendant’s coercion and has
 3          acted exactly as he should as a representative of a putative class.
 4
 5     (Shay Decl. ¶¶ 3–10, ECF No. 67-4.)
 6
 7          E.     AMR’s Motion to Strike Mendell’s Reply
 8          On October 1, 2020, AMR filed the present motion to strike Mendell’s evidence
 9    submitted on Reply, arguing that the supplemental declaration of Hansen should be stricken
10    as untimely and that the Shay Declaration should be stricken as untimely and prejudicial.
11    (Mot. to Strike, ECF No. 70.) Mendell filed a response in opposition to the motion to strike
12    (ECF No. 72) and AMR filed a reply. (ECF No. 73.) The Court finds this motion suitable
13    for determination on the papers submitted and without oral argument. See Civ. L.R.
14    7.1(d)(1). AMR’s motion to strike is ripe for decision.
15
16    II.   ANALYSIS
17          A.     Hansen Supplemental Declaration
18          AMR argues that Mendell’s reply to the class certification motion “relies on a new
19    and novel opinion” raised in the supplemental declaration of Hansen, in which “Hansen
20    . . . opine[d] for the first time that class membership can purportedly be determined by a
21    new ‘ten (10) step process’ search from the LiveVox data produced.” (Mot. to Strike at
22    7:11–14.) Under Federal Rules of Civil Procedure, “[a]ny affidavit supporting a motion
23    must be served with the motion.” Fed. R. Civ. P. 6(c)(2). In addition, a party’s reply brief
24    filed in support of the motion should be limited to matters raised in the opposition papers
25    or unforeseen when the party filed the original motion. Townsend v. Monster Beverage
26    Corp., 303 F. Supp. 3d 1010, 1027 (C.D. Cal. 2018).       “‘New evidence submitted as part
27    of a reply is improper’ because it does not allow the defendant an adequate opportunity to
28    respond.” Id. (citing Morris v. Guetta, No. LA CV12-00684 JAK, 2013 WL 440127, at

                                                  -7-
                                                                                            19cv1227
     Case 3:19-cv-01227-BAS-KSC Document 74 Filed 02/02/21 PageID.1946 Page 8 of 10



 1    *8 (C.D. Cal. Feb. 4, 2013)). “[T]he district court may decline to consider new evidence
 2    or arguments raised in reply, and generally ‘should not consider the new evidence without
 3    giving the non-movant an opportunity to respond.’” Id. (citing Provenz v. Miller, 102 F.3d
 4    1478, 1483 (9th Cir. 1996)); see also Beaird v. Seagate Tech., Inc. (10th Cir. 1998) 145
 5    F3d 1159, 1164–1165 (holding that “when a moving party advances in a reply new reasons
 6    and evidence in support of its motion . . . , the nonmoving party should be granted an
 7    opportunity to respond”).
 8          Here, Hansen’s initial declaration (Hansen Decl. I) already stated that the phone
 9    records produced by LiveVox could be used to generate a report with different fields to
10    identify “which of the Call Records were first time outbound calls, to patients that never
11    called AMR, and identify the subset of such first-time outbound calls to wireless numbers.”
12    (Hansen Decl. I ¶ 18.) AMR had the opportunity to depose Hansen about how he would
13    use the LiveVox phone records. To the extent that the ten-step process that Hansen
14    articulated in the supplemental declaration was presented to AMR for the first time, it was
15    in response to AMR’s argument that Plaintiff’s proposed class identification procedure is
16    not feasible. “Evidence submitted in direct response to evidence raised in the opposition, .
17    . ., is not ‘new.’” In re ConAgra Foods, Inc., 90 F. Supp. 3d 919, 955 (C.D. Cal. 2015),
18    aff’d sub nom. Briseno v. ConAgra Foods, Inc., 844 F.3d 1121 (9th Cir. 2017), and aff’d
19    sub nom. Briseno v. ConAgra Foods, Inc., 674 F. App’x 654 (9th Cir. 2017).
20          Further, because Mendell did not have access to the LiveVox call records at the time
21    of his filing of the motion, Mendell did not exceed the permissible scope of the reply brief
22    by attaching Hansen’s supplemental declaration discussing the details of the data that was
23    made available to Hansen. See Townsend, 303 F. Supp. 3d at 1027 (holding that a party
24    could include in the reply brief matters that were unforeseen when the party filed the
25    original motion). Therefore, the Court denies AMR’s request to strike the supplemental
26    declaration of Hansen.
27    //
28    //

                                                 -8-
                                                                                          19cv1227
     Case 3:19-cv-01227-BAS-KSC Document 74 Filed 02/02/21 PageID.1947 Page 9 of 10



 1          B.     Shay Declaration
 2          AMR argues that the Shay Declaration should be stricken because it is impermissible
 3    new evidence and violates several evidentiary rules. As an initial matter, the allegations
 4    raised in the Shay Declaration are not new because they respond to AMR’s allegation that
 5    Mendell has a conflict of interest due to the pending state court action. See In re ConAgra
 6    Foods, 90 F. Supp. 3d at 955 (holding that evidence submitted in direct response to
 7    evidence raised in the opposition is not new). The Court thus declines to strike the Shay
 8    declaration on that basis.
 9          The Court next turns to AMR’s evidentiary objections raised against the Shay
10    Declaration. Because class certification is a preliminary procedure, it “is not accompanied
11    by the traditional rules and procedures applicable to civil trials.” See Eisen v. Carlisle &
12    Jacquelin, 417 U.S. 156, 178 (1974). For this reason, at the class certification stage, the
13    Court may consider evidence not admissible at trial. See Keilholtz v. Lennox Hearth Prod.
14    Inc., 268 F.R.D. 330, 337 n.3 (N.D. Cal. 2010). Therefore, the Court overrules AMR’s
15    evidentiary objections.
16          The Court denies AMR’s motion to strike Shay’s declaration.
17
18          C.     Sur-Reply
19          A decision to grant or deny leave to file a sur-reply is generally committed to the
20    “sound discretion” of the court. See Brady v. Grendene USA, Inc., No. 3:12-cv-0604-GPC-
21    KSC, 2015 WL 6828400, at *3 (S.D. Cal. Nov. 6, 2015); United States v. Venture One
22    Mortg. Corp., No: 13-CV-1872 W (JLB), 2015 WL 12532139, at *2 (S.D. Cal. Feb. 26,
23    2015). Such discretion “should be exercised in favor of allowing a sur-reply only where a
24    valid reason for such additional briefing exists.”      Hill v. England, No. CVF05869
25    RECTAG, 2005 WL 3031136, at *1 (E.D. Cal. Nov. 8, 2005). A court may permit a sur-
26    reply “in the interest of fairness” even where the “reply brief [is] largely responsive to
27    issues raised by [the opposing party] in its opposition” brief. Sherman v. Yahoo! Inc., No.
28    13CV0041-GPC-WVG, 2015 WL 5604400, at *3 (S.D. Cal. Sept. 23, 2015).

                                                 -9-
                                                                                          19cv1227
 Case 3:19-cv-01227-BAS-KSC Document 74 Filed 02/02/21 PageID.1948 Page 10 of 10



 1          Here, the Court finds that it would be in the interest of fairness to allow AMR to
 2   respond to the final class identification method set forth in Mendell’s Reply and in
 3   Hansen’s supplemental declaration.      AMR has raised an unopposed allegation that
 4   Mendell’s own delay in serving LiveVox with a subpoena caused the delay in LiveVox’s
 5   production of the phone records. (Mot. to Strike at 4.) Under these circumstances, the
 6   Court finds that AMR should be given an opportunity to brief the merits of the final class
 7   identification procedure proposed by Mendell.         Although AMR asks for another
 8   opportunity to depose Hansen, the court finds that another deposition is neither merited nor
 9   necessary.
10
11   III.   CONCLUSION
12          Defendant’s motion to strike (ECF No. 70) is DENIED.
13          In the interest of fairness, the Court will provide Defendant an opportunity to
14   respond to Plaintiff’s Reply only as to the proposed class identification procedure.
15   Defendant may move to file a sur-reply on or before Wednesday, February 10, 2021.
16   Defendant must attach a proposed sur-reply, not to exceed five pages, to its motion to file
17   a sur-reply.
18
19          IT IS SO ORDERED.
20
21   DATED: February 2, 2021
22
23
24
25
26
27
28

                                                - 10 -
                                                                                         19cv1227
